EXHIBIT 10.28

THE WORK LETTER AGREEMENT

March 28, 2006

InfoSpace, Inc. (hereinafter called “Customer”) and Fisher Media Services
Company (hereinafter called “Fisher”) are executing simultaneously with this
Work Letter Agreement a written Co-Location Agreement (the “Agreement”) for
space commonly known as Suite 300 (the “Co-Location Space”) of Fisher Plaza West
(the “Building”) located at 100 Fourth Avenue North, Seattle, WA 98109. As
further consideration to entering into the Agreement, Fisher and Customer
mutually agree to the following conditions of this Work Letter Agreement:

 

1. THE WORK

 

  a. As used in the Agreement (including this Exhibit), “Tenant Improvements”
shall include all work to be done in the Co-Location Space, the Meet Me Room and
the Cable Distribution Facilities (defined below) connecting the Co-Location
Space to the Meet Me Room pursuant to the Final Agreed Plans described in
Section 1(d) below, including, but not limited to installation of HVAC systems
and electrical infrastructure including panels, wiring, cabling, conduits, and
UPS systems consistent with the Building Standards set forth in Exhibit D to the
Agreement. As used herein, “Cable Distribution Facilities” means the areas
within the Building comprised of the info-riser shaft(s), the conduits or other
means of exiting the info-riser or info-structure, and the cable trays, raceways
or conduits providing the horizontal distribution pathway from the info-riser to
a destination elsewhere in the Building.

 

  b. Fisher agrees to obtain architectural, mechanical, and electrical plans
required for the performance of the tenant improvement work addressed in this
Work Letter Agreement, including plans and specifications for the Tenant
Improvements. In addition, Fisher shall obtain the appropriate building permits
and construct the Tenant Improvements in accordance with the Final Agreed Plans.
Customer and Fisher agree to cooperate with each other in the completion of the
Tenant Improvements by responding to each party’s requests for information in a
timely fashion.

 

  c. “Plans and Specifications” are defined as those construction drawings and
specifications which are prepared by Fisher’s architect in accordance with this
Work Letter Agreement and which present a full and complete accounting of the
scope of the Tenant Improvements. The preliminary Plans and Specifications shall
be based on the program requirements set forth on Exhibit C-1 attached hereto
(“Program Requirements”).

 

  d. “Final Agreed Plans” are defined as those Plans and Specifications which
have been reviewed and approved by both Fisher and Customer and signed by
Customer as provided for in Section 2 of this Work Letter Agreement.

 

  e. Any and all costs, including but not limited to the cost of architectural,
mechanical and electrical plans, required permits and labor and materials
required in connection with the Tenant Improvements will, subject to the terms
and conditions of this Work Letter Agreement, be at Customer’s sole cost and
expense and shall be paid for in accordance with Section 3 below.

 

2. ADMINISTRATION OF FINAL AGREED PLANS:

 

  a. Customer has provided Fisher’s architect with Customer’s Program
Requirements and all specifications necessary to enable Fisher’s architect to
prepare Plans and Specifications for the Tenant Improvements consistent with the
Program Requirements.

 

1



--------------------------------------------------------------------------------

  b. The Plans and Specifications shall be promptly completed and provided to
Customer by Fisher and are to be approved or any revisions identified by
Customer and returned to Fisher within five (5) business days after Customer’s
receipt of the Plans and Specifications. Any further revisions by Fisher shall
similarly be responded to by Customer within five (5) business days after
Customer’s receipt of the Plans and Specifications. Failure by Customer to
provide a timely approval to Fisher of these Plans and Specifications may delay
Fisher’s efforts to complete the Tenant Improvements. Such delay caused by
Customer shall not alter the Agreement Commencement Date nor release Customer of
its obligation to pay all Fees as they may fall due under the Agreement as if
the delay had not occurred. In addition, if Fisher is required to make more that
three (3) sets of revisions to the Plans and Specifications solely to
accommodate Customer’s requests, the delay attributable to the additional
revisions shall not alter the Commencement Date nor the Customer’s obligations
under the Agreement.

 

  c. After the Plans and Specifications are approved and initialed by Fisher and
Customer they become the Final Agreed Plans and shall be attached to this
Agreement as Exhibit B-1 and become a part of the Agreement and this Work Letter
Agreement.

 

  d. Revisions to the Final Agreed Plans, if any, are to be accommodated by
Field Change Orders. A “Field Change Order” is a document which outlines the
scope of a requested change to any work set forth in the Final Agreed Plans and
bears the signature of Customer and Fisher representatives approving such change
in scope. All such plans, specifications, and Field Change Orders shall be
approved by Fisher and Customer prior to being executed or acted upon by the
Contractor. In order to avoid delays in construction, in the event the cost of
the work included in a Field Change Order request is Ten Thousand Dollars
($10,000) or less, Customer will provide the necessary approval orally without
requiring the documentation set forth above, with written confirmation to
follow. In the event the Field Change Order (other than a discretionary change
order initiated by Fisher) increases the construction cost, Customer shall be
solely responsible for such increased cost and shall pay the same to Fisher in
accordance with Section 3 of this Work Letter Agreement. Fisher agrees that the
Tenant Improvements shown in the draft plans to be approved and used for bidding
and negotiations with the contractor will be consistent with and will be
considered Building Standard improvements.

 

  e. Customer agrees that it shall designate a field representative who shall be
available on not more than four (4) hours notice to be present at the job site
to respond to questions and Field Change Order issues. Customer agrees to
approve or disapprove any Field Change Order within one (1) business day of
receipt of same.

 

  f. Fisher will have relied exclusively upon the representations made by
Customer, Customer’s agent(s), and representative(s) in the development of
Customer’s improvements requirements. Fisher and Customer agree that the Final
Agreed Plans, once approved by Fisher and signed by Customer, shall represent
the complete understanding between Fisher and Customer as to the scope of
improvements to be provided under the Agreement and this Work Letter.

 

  g.

Customer acknowledges that Fisher intends to use Sellen Construction
(“Contractor”) for performance of the work. The Contractor will be entitled to a
contractor’s fee and general conditions fee (not to exceed the current market
rate for such fees). Upon receipt of the Contractor’s cost of construction,
Fisher shall provide Customer with (a) a detailed breakdown of the cost of
furnishing and installing the Tenant Improvements, including, without
limitation: the cost of constructing improvements; the cost of preparing
engineering plans; governmental agency plan check, permit and other fees; sales
and use taxes; signage; and all other costs to be expended by Fisher in the
construction of the Tenant Improvements (collectively, the “Cost of Tenant
Improvements”); (b) the estimated schedule for completion of the Tenant
Improvements; and (c) the proposed form of a design-build, guaranteed maximum
price contract to be entered into by Fisher and Contractor for the construction
of the Tenant

 

2



--------------------------------------------------------------------------------

 

Improvements (the “Construction Contract”). The Cost of Tenant Improvements
shall, in addition, include all expenses and “soft costs” incurred by Fisher,
such as construction management fees and the fees of the architect in preparing
the Plans and Specifications and any bid documents. Customer shall have the
right to approve in writing the estimated Cost of Tenant Improvements and the
proposed Construction Contract after completion of value engineering, if
necessary. No construction of Tenant Improvements shall commence until such
approval is received by Fisher and Fisher has entered into the Construction
Contract with the Contractor chosen by Fisher and Customer. The guaranteed
maximum price set forth in the Construction Contract shall not exceed the Cost
of Tenant Improvements approved by Customer, and shall not be increased
thereafter without Customer’s prior written consent. The parties agree to comply
with the “Project Schedule” that is attached hereto as Exhibit C-2. In the event
Customer fails to provide its approval or other required response on or before
the date on which it is required to be provided or within the time it is
required on the Project Schedule it shall be considered a “Customer Delay” and
the delay attributable to Customer Delays shall not alter the Commencement Date.
Provided, however, that if Fisher fails to comply with the Project Schedule (a
“Fisher Delay”) with respect to any element that requires subsequent Customer
action (for example not completing plans requiring Customer review and approval
by the date specified in the Project Schedule), then the time for Customer’s
performance shall automatically be extended by the period of time of the
corresponding Fisher Delay.

 

3. PAYMENT FOR TENANT IMPROVEMENTS

 

  a. Customer shall reimburse Fisher for the Cost of Tenant Improvements that
are consistent with the final agreed-upon budget and approved Field Change
Orders in connection with the Tenant Improvements, including without limitation
the following:

(1) Payment of the cost of preparing the space plan and the final working
drawings and specifications, including mechanical, electrical, plumbing and
structural drawings and of all other aspects of the Final Agreed Plans.

(2) The payment of plan check, permit and license fees relating to construction
of the Tenant Improvements.

(3) Construction of all Tenant Improvements.

(4) All other costs incurred by Fisher in connection with the tenant improvement
work addressed in this Work Letter Agreement, including without limitation
design fees, agreed-upon construction management fees, the cost of building
engineer coordination services and sales tax.

 

  b. Within five (5) days of Fisher’s receipt of any invoice or pay request
related to the Tenant Improvements, Fisher shall provide Customer with a copy of
such invoice or pay request. Customer shall pay to Fisher the amount charged on
such invoices and/or pay requests within ten (10) of Customer’s receipt of a
copy of the same from Fisher, provided such invoice contains backup
documentation reasonably sufficient to describe the work performed.

 

  c. After the Final Agreed Plans have been prepared and the Cost of Tenant
Improvements agreed upon by Fisher and Customer, Customer may request changes or
substitutions to the Final Agreed Plans, provided that any additional costs
thereof shall be paid by Customer to Fisher. Fisher shall have the right to
decline Customer’s request for a change to the Final Agreed Plans if the change
would, in Fisher’s opinion, delay construction of the Tenant Improvements,
unless Customer agrees in writing to the consequences of such delay.

 

3



--------------------------------------------------------------------------------

  d. Fisher shall keep accurate records of the Cost of Tenant Improvement as
they are incurred during construction. Customer shall have a right of reasonable
access to such records and to all Tenant Improvement construction-related
records. Customer and Fisher shall cooperate in good faith to provide this
access while minimizing interference with Fisher’s operations. Not less often
than monthly during construction, Fisher shall furnish Customer with a summary
report of such costs incurred since the date of the last report. Not later than
sixty (60) days after the date of Fisher’s completion of punchlist items and
final inspections issuance of a final permit “sign-offs” by the City of Seattle
for the Co-Location Space, Fisher shall submit to Customer an itemized, detailed
statement of actually incurred Tenant Improvement costs . Customer shall have
the right to review all available documentation of actually incurred Tenant
Improvement costs. The parties shall consult in good faith in an attempt to
resolve any questions or objections raised by Customer concerning the statement
of actually incurred Tenant Improvement costs. In the event that the cost of
Fisher’s Work increases due to the requirements of any governmental agency,
Customer shall pay Fisher the amount of such increase within five (5) business
days of Fisher’s written notice provided that such changes shall be processed
through the Field Change Order process set forth above.

 

4. CONSTRUCTION OF TENANT IMPROVEMENTS

a. After the Final Agreed Plans have been prepared and approved, the final Cost
of Tenant Improvements has been approved by Fisher and Customer and a building
permit for the Tenant Improvements has been issued, Fisher shall enter into the
Construction Contract with a guaranteed maximum price with the Contractor for
the installation of the Tenant Improvements in accordance with the Final Agreed
Plans. Fisher’s Construction Contract shall require the Contractor to construct
the Tenant Improvements in a good and workmanlike manner and in compliance with
all applicable laws. Fisher shall supervise the completion of such work and
shall use its best efforts to secure Substantial Completion (as defined below)
of the work as soon as reasonably practicable. The cost of such work shall be
paid as provided in Section 3 hereof. Fisher shall not be liable for any direct
or indirect damages as a result of delays in construction. Fisher shall not
authorize any change orders, changes to the Final Agreed Plans or increases in
cost without Customer’s prior written (or oral as allowed by Section 2d above)
approval which, if the change is necessitated by the requirements of any
governmental agency, shall not be unreasonably withheld or conditioned, but
otherwise shall be within Customer’s full and complete discretion.

b. The Construction Contract shall provide that all of the Tenant Improvement
work shall be carried out with good workmanship and with new materials, which
shall all be of a high quality and conforming to the workmanlike standards of
practice, and shall not be in contravention of the laws, codes or regulations of
the City of Seattle or any other authority having jurisdiction.

c. Fisher shall cause the Contractor to use reasonable efforts to complete all
punch list items within thirty (30) days after creation of the punch list.

d. Fisher guarantees the Tenant Improvements against defective workmanship and
materials, latent or otherwise, or contravention of the laws, codes or
regulations of the City of Seattle or any other authority having jurisdiction,
for a period of one (1) year (“Warranty Period”) after Substantial Completion.
On the expiration of the Warranty Period, Fisher will deliver to Customer
originals of all continuing guaranties and warranties issued or made in
connection with performance of the Tenant Improvements and shall assign to
Customer Fisher’s interest in those guaranties and warranties. From and after
the Warranty Period, Fisher will cooperate with Customer in efforts to enforce
all construction warranties for the benefit of Customer.

e. During the construction process, Fisher, Customer and Contractor shall meet
at least once per week at the job site to review construction progress and all
other matters as may be appropriate in connection with the Tenant Improvements.

 

4



--------------------------------------------------------------------------------

5. COMPLETION OF CONSTRUCTION AND RENTAL COMMENCEMENT DATE

a. It is agreed that Customer’s obligation to pay Fees as called for under the
Agreement shall not commence until Fisher has Substantially Completed all work
to be performed by Fisher as set forth on the Final Agreed Plans. As used
herein, “Substantial Completion” shall mean the completion of Fisher’s
construction obligations with respect to the Tenant Improvements in accordance
with the Final Agreed Plans and otherwise as set forth in this Work Letter
Agreement, subject to completion or correction of “punch list” items, that is,
minor items of incomplete or defective work or materials or mechanical
maladjustments that are of such a nature that they do not materially interfere
with or impair Customer’s use of the Co-Location Space for its permitted use.
Notwithstanding anything to the contrary contained herein, the Tenant
Improvements shall not be deemed “substantially complete” and the Commencement
Date shall not be deemed to occur until the following conditions shall have been
satisfied by Fisher:

(i) The utility and other systems servicing the Building and necessary for the
operation of the Customer’s occupancy and full enjoyment of the Co-Location
Space (such as elevators, plumbing, heating, ventilating, air conditioning,
electrical and security systems) shall be completed and in good order and
operating condition except for details of construction, decoration and
mechanical adjustments which do not materially interfere with Customer’s use of
the Co-Location Space;

(ii) The project architect shall have certified to Customer that the Tenant
Improvements have been completed, subject to completion of “punch-list” items,
in accordance with the Final Agreed Plans;

(iii) Fisher shall have obtained final inspections and necessary “sign-offs” on
all permits required for the Tenant Improvements.

The occurrence of the Commencement Date prior to the completion in full of all
work required to be performed by Fisher as provided herein shall not relieve
Fisher of its obligation thereafter to complete the same with due dispatch and
in a workmanlike manner. In the event Fisher is actually delayed in
Substantially Completing said work as a result of (i) Customer’s failure to
timely furnish information required by and in accordance with the requirements
of this Work Letter Agreement; (ii) Customer’s request for materials, finishes,
or installations other than Building Standard; (iii) Customer’s changes to the
initial design concepts, the Plans and Specifications or the Final Agreed Plans,
or, (iv) as a result of any other act or failure to act on the part of Customer
which actually delays the completion of the work, then such delay shall not
alter the Agreement Commencement Date nor the Customer’s obligations under the
Agreement.

b. Fisher shall make reasonable efforts to complete the Tenant Improvements by
the Agreement Commencement Date. However, Fisher shall not be held liable for
any damages incurred by Customer in the event of a delay due to strikes,
governmental regulations, acts of God, or any other causes beyond Fisher’s
control.

 

6. GENERAL

This Work Letter Agreement and the subsequent Final Agreed Plans shall
constitute the complete construction specifications and no other
representations, or oral agreements between the parties shall be recognized in
the event of a dispute between Fisher and Customer.

Time is of the essence with respect to each of the duties and obligations of
Fisher and Customer set forth in this Work Letter Agreement. Notwithstanding any
of the foregoing provisions hereof, default by Customer or Fisher under any
provisions of this Work Letter Agreement which are not cured within applicable
notice and cure periods set forth in the Agreement shall constitute a default
under the Agreement.

 

5



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED as of the date and year first set forth above.

 

FISHER:     CUSTOMER: FISHER MEDIA SERVICES COMPANY     INFOSPACE, INC. Date:  
3/28/06     Date:   March 28, 2006 By:   /s/ Robert C. Bateman     By:   /s/
Edmund O. Belsheim   Robert C. Bateman       Name  Edmund O. Belsheim   Vice
President – Finance       Title    CAO

 

6



--------------------------------------------------------------------------------

EXHIBIT C-1

PROGRAM REQUIREMENTS

 

7



--------------------------------------------------------------------------------

EXHIBIT C-2

PROJECT SCHEDULE

 

8